Citation Nr: 1605366	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2015).

The Veteran contends that he suffers from an acquired psychiatric disorder, to include PTSD, as a result of his active duty service.  The Veteran's military occupational specialty was supply specialist.  Specifically, he notes that during his service in the Republic of Vietnam, he was under mortar fire while at Hawk Hill.  He notes that he would have to load and unload convoys during sniper attacks.  He also noted seeing wounded and dead soldiers on a daily basis.  

A post-service private treatment record dated in March 1999 reflects an assessment of probable underlying depression with anxiety.

The Veteran was afforded VA examination in September 2011.  The Veteran reported seeing dead bodies while in service.  He noted being exposed to mortar attacks and sniper fire.  He also noted moving ammunition away from a large fire.  It was noted that the stressors were adequate to support a diagnosis of PTSD.  Symptoms were noted as depressed mood, mild memory loss and difficulty in establishing and maintaining effective work and social relationships.  

The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and he did not have a mental disorder that conformed to the DSM-IV criteria.  No other mental disorders were diagnosed.  The examiner also noted that the Veteran's score on the Mississippi Scale for PTSD was 100, which was below the cutting score considered to suggest PTSD.  His score on the PTSD checklist was 36, which was well below a cutting score considered to suggest PTSD and not all symptom criteria were met.  The examiner stated that the scores on both tests were inconsistent with a diagnosis of PTSD as symptom criteria were not met.  

Received at the RO in June 2012, individual and group therapy notes from the Parkersburg VA Vet Center, dated from August 2011 to May 2012, reflect an assessment of PTSD.  Correspondences dated in March 2012 and June 2014 from a VA social worker, D.C-S., show that the Veteran had been seeking therapy since August 2011.  The social worker noted that the Veteran had symptoms of hypervigilance, intrusive thoughts, mistrust of others, sleep disturbances and avoidance.  She believed that the Veteran's symptoms warranted a diagnosis of PTSD.   

The Board notes that the Veteran's awards include the Bronze Star for Meritorious Achievement in Ground Operations Against Hostile Forces.  A relatively recent regulatory amendment has changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2015).  Under the new regulation, a Veteran's lay testimony alone, indicating that his claimed in-service stressor is related to his fear of hostile military or terrorist activity, may establish the occurrence of the claimed in-service stressor if it is consistent with the places, types, and circumstances of his service.  75 Fed. Reg. 39843.  The changes also require that a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist, confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.  75 Fed. Reg. 39852.

In this case, the Board finds that a new VA examination is needed as there is conflicting evidence as to whether the Veteran does suffer from an acquired psychiatric disorder, to include PTSD.  The Board finds that a remand is necessary to afford the Veteran another VA examination and to obtain an opinion as to the nature and etiology of any claimed acquired psychiatric disorders, to include PTSD, found upon examination.   

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records, to include outpatient records from the Parkersburg VA Vet Center.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by examiner.

Any necessary testing should be conducted.  The examiner is to determine whether the Veteran meets the criteria for a diagnosis of a psychiatric disorder.  A diagnosis of PTSD must be ruled in or excluded. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during service or is otherwise causally related to service.  

If a diagnosis of PTSD is rendered, the examiner should confirm whether any of the claimed stressors are related to his fear of hostile military or terrorist activity and determine if the stressors adequate to support a diagnosis of PTSD.  

For the purposes of this paragraph, "fear of hostile military activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a thread to the physical integrity of the Veteran or others and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

All findings and conclusions should be supported by a complete rationale.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

